Citation Nr: 1303204	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  08-30 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from January 1988 to January 1998.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDING OF FACT

Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders was granted in a March 2012 Decision Review Officer decision; and there is no remaining case or controversy pertaining to the Veteran's claim of entitlement to benefits based on individual unemployability.


CONCLUSION OF LAW

As the benefit sought on appeal has been granted, there remains no case or controversy as to the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders before the Board at this time.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.1405(g) (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  

In a March 2012 Decision Review Officer decision VA granted entitlement to a total disability evaluation based on individual unemployability due to service connected disorders effective from September 24, 2008.  Thus, as entitlement to individual unemployability benefits has been granted, no case or controversy regarding this issue remains.  There is no remaining allegation of error of fact or law in the determination denying entitlement to benefits based on individual unemployability with respect to this claim.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.1405(g) (2012).  Accordingly, the Board is without jurisdiction to review the appeal with respect to entitlement to a total disability evaluation based on individual unemployability due to service connected disorders. 

ORDER

The appeal seeking entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is dismissed.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


